Filed 6/20/16 P. v. Tanner CA2/6
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                   DIVISION SIX


THE PEOPLE,                                                                  2d Crim. No. B267474
                                                                          (Super. Ct. No. 2011040562)
     Plaintiff and Respondent,                                                 (Ventura County)

v.

LELAND EDWARD TANNER,

     Defendant and Appellant.



                   Leland Edward Tanner appeals from an order revoking his postrelease
community supervision (PRCS) and confining him in the county jail for 180 days.
Appellant contends that the revocation proceedings violated his due process rights. We
affirm.
                                             Procedural Background
                   In October 2012 appellant pleaded guilty to possession of a firearm by a
convicted felon. (Former Pen. Code § 12021, subd. (a)(1), enacted in 2010, and replaced
by new Pen. Code § 29800, subd. (a)(1), Stats. 2010, ch. 711, §6 (SB1080).)1 The trial
court found true one prior prison term enhancement. (§ 667.5, subd. (b).) It sentenced
appellant to prison for four years.




1
    Unless otherwise stated, all statutory references are to the Penal Code.
              In January 2014 appellant was released from prison to PRCS for a period
not exceeding three years. His supervising county agency was the Ventura County
Probation Agency (Probation Agency). On August 3, 2015, he was arrested for and
charged with resisting a peace or public officer in violation of section 148, subdivision
(a)(1). From May 8, 2015, until his arrest, he "failed to report to the probation office and
his whereabouts remained unknown."
              On August 5, 2015, two days after his arrest, Senior Deputy Probation
Officer Jennifer Souza found that probable cause existed to believe that appellant had
violated PRCS. Appellant was in custody and not represented by counsel at the probable
cause hearing. He "declined to answer any questions or make any statement."
              In his opening brief appellant alleges: "Officer Souza would have presented
to appellant a five page document entitled 'Post Release Community Supervision
Advisement of Rights and Acknowledgment Revocations.' The document appears to be a
standard document presented in all of the cases involving community supervision after an
alleged violation of supervision terms." The record on appeal, however, does not include
this document.
              After the probable cause hearing, Deputy Probation Officer Eric Sanders
wrote a report. Sanders did not state what rights, if any, appellant had been informed of
or waived, except that he had been advised of his right to counsel at the revocation
hearing. Nor did Sanders state that appellant had been given notice of the claimed
violations of PRCS.
              On August 6, 2015, the Probation Agency filed a petition for revocation of
PRCS. A court hearing on the petition was set for August 20, 2015, 17 days after
appellant's arrest. On the date of the hearing, appellant's counsel filed a request to
dismiss the petition. Counsel alleged: "[T]he postrelease supervision revocation process
violates [appellant's] procedural due process rights by not providing for an arraignment
date 10 days from his arrest, and a probable cause hearing 15 days from his arrest."
              On August 20, 2015, the trial court denied the request for a dismissal. That
same day, appellant submitted the matter on the allegations in the petition for revocation

                                              2
of PRCS. The court found the allegations true and concluded that appellant had violated
PRCS. It ordered him to serve 180 days in county jail.
                           Morrissey v. Brewer and People v. Vickers
              The People concede that the revocation of PRCS must comply with the
minimum requirements of Morrissey v. Brewer (1972) 408 U.S. 471 [92 S. Ct. 2593, 33
L. Ed. 2d 484] (Morrissey) and People v. Vickers (1972) 8 Cal. 3d 451 (Vickers).
                        Appellant Is Not Entitled to Relief Because
                             He Has Failed to Show Prejudice
              Appellant contends that his due process rights were violated because he did
not receive an in-court arraignment within 10 days of his arrest and a Morrissey-
compliant probable cause hearing within 15 days of his arrest as required by Williams v.
Superior Court (2014) 230 Cal. App. 4th 636 (Williams). "Williams held that a parolee
who remains in custody pending a formal revocation hearing has a due process right to an
in-court arraignment within 10 days of arrest, a [Morrissey-compliant] probable cause
hearing within 15 days after the arrest, and a revocation hearing within 45 [days] after
arrest. [Citation.]" (People v. Gutierrez (2016) 245 Cal. App. 4th 393, 402.
              As to the 10-day arraignment requirement of Williams, this court reasoned
in People v. Gutierrez, supra, 245 Cal.App.4th at p. 403, "We need not decide whether
this requirement applies in PRCS revocation proceedings because appellant fails to
demonstrate he was prejudiced by the fact he did not appear in court within 10 days of his
arrest. [Citation.]" The same reasoning applies here.
              Similar reasoning applies to the issue whether appellant received a timely
Morrissey-compliant probable cause hearing. If he did not receive such a hearing, he is
not entitled to relief because he has failed to show prejudice. "[I]n the absence of
evidence that the [Parole] Authority is not making a good faith effort to comply with the
mandates of Morrissey . . . a parolee whose parole has been revoked after a properly
conducted revocation hearing is not entitled to have the revocation set aside unless it
appears that the failure to accord him a prerevocation hearing resulted in prejudice to him
at the revocation hearing." (In re La Croix (1974) 12 Cal. 3d 146, 154; see also People v.

                                             3
Woodall (2013) 216 Cal. App. 4th 1221, 1238 ["defendant's claim of error fails because he
has not shown prejudice arising from the nature of the initial revocation proceeding"].)
Appellant does not contend that the PRCS revocation hearing was improperly conducted,
and there is no evidence that the Probation Agency was not making a good faith effort to
comply with Morrissey.
                  In any Event, Appellant Was Not Denied Due Process
              Irrespective of whether appellant received a Morrissey-compliant probable
cause hearing, due process was satisfied because he received a Morrissey-compliant
revocation hearing only 17 days after his arrest. "[D]ue process is flexible and calls for
such procedural protections as the particular situation demands." (Morrissey, supra, 408
U.S. at p. 481.) "The courts have long recognized that a probationer is entitled to a
probable cause hearing or its functional equivalent if he or she is to be detained for any
significant period of time before a final revocation hearing. [Citations.]" (People v.
Woodall, supra, 216 Cal.App.4th at pp. 1237-1238, italics added.) Appellant was not
detained for a significant period of time before his Morrissey-compliant final revocation
hearing.
              A contrary conclusion is not compelled by the holding in Williams that a
Morrissey-compliant probable cause hearing must be conducted within 15 days of a
parolee's arrest. (Williams, supra, 230 Cal.App.4th at p. 643.) The holding is
inapplicable to persons who, like appellant, are on PRCS instead of parole. (See People
v. Espinoza (2014) 226 Cal. App. 4th 635, 639 [court rejected appellant's argument "that
PRCS is analogous to parole"]; People v. Gutierrez, supra, 245 Cal.App.4th at p. 402
["Williams . . . is distinguishable because it involved the revocation of parole, not
PRCS"].)




                                              4
                                      Disposition
              The order revoking PRCS and confining appellant in the county jail for 120
days is affirmed.
              NOT TO BE PUBLISHED.



                                                      YEGAN, J.


       We concur:



              GILBERT, P. J.



              PERREN, J.




                                           5
                                    Donald Coleman, Judge

                               Superior Court County of Ventura

                             ______________________________


             Jolene Larimore, under appointment by the Court of Appeal, for Defendant
and Appellant.
              Kamala D. Harris, Attorney General, Gerald A. Engler, Chief Assistant
Attorney General, Lance E. Winters, Senior Assistant Attorney General, Paul M.
Roadarmel, Jr., Supervising Deputy Attorney General, Connie H. Kan, Deputy Attorney
General, for Plaintiff and Respondent.